United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                                F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                                 April 19, 2006
                                   FOR THE FIFTH CIRCUIT
                                                                                            Charles R. Fulbruge III
                                                                                                    Clerk


                                            No. 05-10912
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                           Plaintiff-
                                                           Appellee,

                                                  versus

WARREN DOUGLASS COBLE, JR,

                                                                                         Defendant-
                                                           Appellant.

                      ----------------------------------------------------------------
                            Appeal from the United States District Court
                                  for the Northern District of Texas
                                     USDC No. 2:04-CR-25-ALL
                      ----------------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       The attorney appointed to represent Warren Douglass Coble, Jr., on appeal has moved for

leave to withdraw and has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Coble

has responded to counsel’s motion, arguing that the sentencing court erred in sentencing him for

possession of crack cocaine as opposed to some other form of cocaine base. Our independent review



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
of the brief, Coble’s response, and the record discloses no nonfrivolous issue. Accordingly, counsel’s

motion to withdraw is GRANTED; counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.